United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
            ___________

            No. 98-4034
            ___________

United States of America,               *
                                        *
                   Appellant,           *
                                        *
      v.                                *
                                        *
Henry Shields Him, Jr.,                 *
                                        *
                   Appellee.            *
                                            Appeals from the United States
            __________                      District Court for the District
                                            of South Dakota.
            No. 98-4062
            __________                           [UNPUBLISHED]

United States of America,               *
                                        *
                   Appellant,           *
                                        *
      v.                                *
                                        *
Byron G. In The Woods,                  *
                                        *
                   Appellee.            *
                                   ___________

                            Submitted: May 11, 1999
                                Filed: May 20, 1999
                                   ___________

Before McMILLIAN, HEANEY, and FAGG, Circuit Judges.
                                   ___________

PER CURIAM.

      On appeal, the Government contends the district court improperly rejected its
postjudgment motions for restitution in Henry Shields Him, Jr.'s and Byron G. In The
Woods's cases. Having searched the record and considered the parties' submissions,
we reject the Government's contentions. Having consolidated the cases for the purpose
of appeal, we affirm the district court in each case. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-